DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on December 09, 2020 has been entered.
- Claims 1-19 are pending.
- Claims 1, 7 and 13 been amended.
- Claims 1-19 are allowed.
Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the reporting method is one of a plurality of reporting methods, wherein the plurality of reporting methods comprise at least a first reporting method and a second reporting method, wherein the first reporting method is used to report the reference signal index and the RSRP on a first physical channel using a first quantity of bits, wherein the second reporting method is used to report the reference signal index and the RSRP on a second physical channel using a second quantity of bits, and wherein the first quantity of bits is smaller than the second quantity of bits (Claims 1, 7 and 13 ). “The closest prior art found is as follows:

Ng et al. (Pub.  No. US 2015/0092768 A1)- all the above CSI-RS resource identification methods, when mapping of a CSI-RS resource identity and PCI is provided, via RRC signaling or via a predetermined mapping table, the UE 116 is configured to just report the PCI and the corresponding measurement results, such as RSRP/RSRQ, when the mapping is one-to-one. Otherwise, the UE 116 is configured to report additional information pertaining to the CSI-RS resource, which also needs to be reported. That is, the UE 116 can report the CSI-RS index, a CSI-RS scrambling id, a virtual id, or a combination thereof
None of these references, taken alone or in any reasonable combination, teach the claims as recited, "the reporting method is one of a plurality of reporting methods, wherein the plurality of reporting methods comprise at least a first reporting method and a second reporting method, wherein the first reporting method is used to report the reference signal index and the RSRP on a first physical channel using a first quantity of bits, wherein the second reporting method is used to report the reference signal index and the RSRP on a second physical channel using a second quantity of bits, and wherein the first quantity of bits is smaller than the second quantity of bits“(claims 1, 7 and 13) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472